DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims 

Claims 1, 3, 4, 6, 7, 9, and 14-16 are pending. Claims 2, 5, 8, 10-13, and 17-21 are cancelled. Amendments to claim 16 filed on 02/12/2021 are acknowledged. 

The previous rejection of claim 16 under 35 USC 112 (b) is withdrawn in view of amendment of the claim by the applicants.

The previous rejection of claim 16 under 35 USC 112 (d) as being of improper dependent form is withdrawn in view of amendment of the claim by the applicants.  

Specification 

The amendment to the specification is entered, and the objection is overcome.


Allowable Subject Matter 

Claims 1, 3, 4, 6, 7, 9, and 14-16 are allowed.

Reasons for Allowable Subject Matter 

US pre-grant patent publication no. 2015/0008139 (hereinafter called Saffron) is the closest the prior art of record. Saffron teaches an electrochemical device for purifying an aqueous solution, the electrochemical device comprising: at least one carbon-based anode and at least one carbon-based cathode, the at least one carbon-based cathode comprising an activated carbon cloth with a surface area ranging from 800 to 3000 m2/g (see paragraph 0066 and claim 38), and the at least one carbon-based anode comprising graphite (see paragraph 0066); the at least one carbon- based anode and the at least one carbon-based cathode arranged within a container, and a separator arranged between each carbon-based anode and adjacent carbon-based cathode (see Fig. 2); and a power supply with associated wiring that provides a DC constant voltage to the at least one carbon-based anode and the at least one carbon-based cathode (see Fig. 2). However, Saffron does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the at least one carbon-based cathode consists essentially of a microporous activated carbon cloth with a surface area of about 1800 or about 2000 m2/g, and the at least one carbon-based anode consists essentially of a macroporous graphite cloth having a surface area of less than 2 meters squared per gram (m2/g).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795